RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0221-WC


TIME WARNER CABLE, INC.                                          APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-15-69813



RICKY SMITH;
HONORABLE JANE RICE WILLIAMS,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD                                       APPELLEES



                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

ACREE, JUDGE: Time Warner Cable appeals the Workers’ Compensation

Board’s January 17, 2020 order upholding the Administrative Law Judge’s (ALJ)

decision assessing Ricky Smith as permanently, totally disabled. Time Warner
asserts the ALJ abused its discretion by failing to rely on substantial evidence.

Finding no error, we affirm.

                                 BACKGROUND

             For twenty-eight years, Smith worked for Time Warner as a

maintenance technician. His position involved fixing outages by climbing utility

poles. This means Smith had to lift, pull, push, stretch, crawl, carry, and bend

multiple times a day. Smith only ever knew manual labor in his career and only

had a high school education. He worked for cable companies since 1989 and prior

to his employment, worked at a feed store, loading feed and fertilizer.

             On August 24, 2015, he felt a pop in his back while carrying an

extension ladder from his truck to a pole. He fell to the ground in severe pain and

the ladder landed on his shoulder and neck. The fall resulted in Smith being

diagnosed with multiple injuries to his back, shoulder, and neck. Over the years,

he was diagnosed with multiple physical ailments, including, but not limited to:

low back pain, disc degeneration, intervertebral disc disorder, cervicalgia, tightness

in range of motion, AC joint arthrosis, and disc herniation. In addition to his

physical diagnoses, he was also assessed as having psychological problems such

as: anxiety, probable symptom magnification, depressive disorder, and somatic

symptom disorder.




                                         -2-
                Because of his injuries, Smith filed for workers’ compensation

benefits. The ALJ held a hearing on September 5, 2018, and ultimately found

Smith permanently, totally disabled due to his physical and psychological

condition. Time Warner appealed to the Workers’ Compensation Board, which

upheld the ALJ’s decision. This appeal followed.

                                 STANDARD OF REVIEW

                The ALJ is the finder of fact in workers’ compensation matters. Ira

A. Watson Dept. Store v. Hamilton, 34 S.W.3d 48, 52 (Ky. 2000). In that regard,

                KRS[1] 342.285(2) provides that the Board shall not
                reweigh the evidence and substitute its judgment for that
                of the ALJ with regard to a question of fact. The standard
                of review with regard to a judicial appeal of an
                administrative decision is limited to determining whether
                the decision was erroneous as a matter of law. American
                Beauty Homes v. Louisville & Jefferson County Planning
                & Zoning Commission, Ky., 379 S.W.2d 450, 457 (1964).
                Where the ALJ determines that a worker has satisfied his
                burden of proof with regard to a question of fact, the issue
                on appeal is whether substantial evidence supported the
                determination. Special Fund v. Francis, Ky., 708 S.W.2d
641, 643 (1986). Substantial evidence has been defined as
                some evidence of substance and relevant consequence,
                having the fitness to induce conviction in the minds of
                reasonable people. Smyzer v. B.F. Goodrich Chemical
                Co., Ky., 474 S.W.2d 367 (1971). Although a party may
                note evidence which would have supported a conclusion
                contrary to the ALJ’s decision, such evidence is not an
                adequate basis for reversal on appeal. McCloud v. Beth-
                Elkhorn Corp., Ky., 514 S.W.2d 46 (1974). The crux of
                the inquiry on appeal is whether the finding which was

1
    Kentucky Revised Statutes.

                                            -3-
             made is so unreasonable under the evidence that it must be
             viewed as erroneous as a matter of law. Special Fund v.
             Francis, supra, at 643.
Id.

                                    ANALYSIS

             Time Warner argues the ALJ erred in finding, without substantial

evidence, that Smith was permanently, totally disabled. After review of the record,

we are not persuaded by Time Warner’s argument.

             Time Warner claims Smith’s psychological condition was the sole

reason he was found to be permanently, totally disabled. That is ill-founded. The

ALJ stated Smith’s physical injuries alone were not enough to find him

permanently, totally disabled, but, when taken in conjunction with his

psychological injuries, he was disabled. Additionally, the ALJ considered Smith’s

“age, education level, vocational skills, medical restrictions, [and] emotional state”

to determine an award.

             The ALJ’s determination is supported by substantial evidence. It is

undisputed that Smith sustained physical, work-related injuries. Additionally, two

doctors assessed Smith to be psychologically impaired, although their opinions

differed in their details. One doctor noted a 5% impairment rating, whereas

another doctor assessed a 60% impairment rating, with no restrictions. The doctors




                                         -4-
who assessed Smith’s condition had a near unanimous decision that he could not

return to the work he performed for the past twenty-eight years.

             The ALJ found Smith’s injuries left him with pain that is not

adequately managed and determined he is unlikely to find and continue

employment. On conflicting evidence, the ALJ has sole discretion to determine

the quality, character, and substance of evidence. Burton v. Foster Wheeler Corp.,

72 S.W.3d 925, 929 (Ky. 2002) (citing KRS 342.285); see also KRS 342.290.

This Court cannot reverse a decision simply because there may be evidence of

record that conflicts with the decision; the test is whether there is evidence of

substance to support it. The ALJ was well within its bounds to assess a permanent,

total disability on the combined effects of the physical and psychological

conditions. For the foregoing reasons, we affirm the Board’s January 17, 2020

order affirming the ALJ’s decision.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE RICKY
                                            SMITH:
 Rodney J. Mayer
 Louisville, Kentucky                       Bruce R. Bentley
                                            London, Kentucky




                                          -5-